Citation Nr: 0412891	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In October 2000, the veteran testified at a 
videoconference hearing before the undersigned.  The Board 
remanded the case to the RO for additional development in 
November 2000, and it is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
and the veteran has stated he has no additional evidence to 
support his claim.  

2.  The veteran is not a veteran of combat.  

3.  Although the veteran has been diagnosed as having PTSD, 
his claimed in-service stressors have not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A.  § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§ 3.159 (2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In this case, in a letter dated in October 1998, the RO 
notified the veteran that it was necessary to establish that 
he had a stressor in order to accept that he had PTSD related 
to service.  The RO described various types of stressors and 
explained that if a stressor were not found, a PTSD diagnosis 
could not be accepted.  The RO requested that the veteran 
provide a statement of his claimed stressors and advised him 
to be as detailed and specific as possible as to what 
happened, where and when.  The rating decision, statement of 
the case, and supplemental statements of the case apprised 
the veteran of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific evidence 
that was considered when the determination was made.  

In a May 1999 letter, the RO informed the veteran of the 
evidence required to establish service connection for PTSD, 
including what information was required to verify a stressor 
if he did not engage in combat against the enemy.  In 
addition, in a January 2001 letter, the RO specifically 
requested that the veteran identify and provide release 
authorizations for health care providers who might possess 
records pertinent to his claim.  The RO also requested that 
the veteran provide copies of any service personnel records 
in his possession and told him to provide additional 
information about his claimed in-service stressors.  The RO 
told the veteran to specify the units of the servicemen whose 
deaths he had claimed as stressors.  Further, in a letter to 
the veteran dated in March 2003, a VA special processing unit 
outlined the evidence still needed from him, which included 
copies of any service personnel records in his possession and 
additional information about his claimed stressors.  The 
processing unit also told the veteran that he could identify 
or submit any additional evidence that might corroborate the 
occurrence oh his claimed stressors and the presence of PTSD 
due to those stressors.  The processing unit advised the 
veteran that this could include any medical records or 
statements from fellow servicemen or family members who had 
contemporaneous knowledge of the claimed stressors.  

In a November 2003 letter to the veteran, the special 
processing unit notified the veteran that it still needed the 
same information from him, outlined the evidence that had 
been obtained and told the veteran that VA was responsible 
for getting relevant records from any Federal agency and 
would try on his behalf to obtain relevant records not held 
by a Federal agency provided the provided sufficient 
identifying information.  The processing unit made clear to 
the veteran that it was ultimately his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  

The Board finds that the correspondence outlined above 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v.  Principi, 16 Vet. App. 183 (2002).  

The Board notes that in January 2004 the United States Court 
of Appeals for Veteran Claims (Court), in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  The Court's decision in Pelegrini 
also held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran has been well-informed of the 
evidence needed to substantiate his claim and has been told 
what evidence he should submit and what evidence VA would 
obtain, and although he has not been explicitly told to 
"give us everything you've got pertaining to your claim," 
the RO did in its March 2003 letter tell the veteran that he 
could identify or submit any additional evidence he had that 
might corroborate the occurrence of his claimed stressors and 
the presence of PTSD due to those stressors.  That notice is, 
in the judgment of the Board, tantamount to advising the 
veteran to submit everything he has pertaining to his claim.  

The Board acknowledges that the timing of the notice provided 
by VA has not complied with the requirements of Pelegrini in 
that the veteran's claim was received in September 1998, and 
the RO initially denied the claim in February 1999, which was 
before the veteran was sent the letters telling him what 
evidence he should submit and what evidence VA would obtain.  
While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the agency of original 
jurisdiction (AOJ) provide a pre-initial adjudication notice.  
The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would not be a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v.  
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004) (there is 
no implicit exemption for notice requirements contained in 38 
U.S.C. § 5103(a) from general statutory command set forth in 
section 7261(b)(2) that Veterans Claims Court shall "take due 
account of the rule of prejudicial error").  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384  
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an 
additional supplemental statement of the case was provided to 
the veteran in December 2003.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to him.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for PTSD.  His 
service medical records are in the file, and the RO has made 
repeated attempts to obtain the veteran's service personnel 
records.  In this regard, the RO contacted the National 
Personnel Records Center (NPRC) on multiple occasions from 
1998 to 2003, and the NPRC finally stated in March 2003 that 
an extensive and thorough search has failed to locate the 
veteran's personnel file and concluded that the records 
either do not exist, that NPRC does not have them or that 
further efforts to locate them at NPRC would be futile.  
Following an RO request for a search of morning reports for 
the veteran's unit, the NPRC did report in May 2003 that 
morning reports of the 610th transportation company from June 
1967 to October 1967 included no remarks regarding anyone 
wounded in action or killed in action.  In addition, the RO 
requested assistance from the United States Armed Services 
Center for Unit Records Research (USASCURR) in an effort to 
verify the veteran's claimed stressor and a response were 
received from that organization.  The RO has obtained the 
veteran's VA treatment records and obtained a letter and 
records from a private psychologist identified by the 
veteran.  There is no indication that there exists any 
available evidence which has a bearing on the issue 
adjudicated here that has not been obtained.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of this appeal, and he has stated that he 
has no additional evidence to support his claim.  

The Board notes that in an informal brief submitted to the 
Board in April 2004, the veteran's representative argued that 
the case should be returned to the RO because the RO did not 
provide the claims folder to the local representative for 
review and argument prior to sending the case to the Board.  
In addition, in April 2004, the representative argued that 
the case should be remanded to the RO for a VA psychiatric 
examination that the representative states was mandated in 
the Board's November 2000 remand.  

There is no merit to either of the representative's 
arguments.  As to the first, while there is no indication 
that the RO made a specific request that the local 
representative provide argument immediately prior to its 
return of the case to the Board in March 2004, the record 
shows that the representative was provided an opportunity to 
present a response to the December 2003 supplemental 
statement of the case, which it did not do in the sixty days 
allowed.  Further, in the forwarding letter for the 
supplemental statement of the case, the RO provided clear 
notice that if no additional information was received from 
the veteran within 60 days, it would return the case to the 
Board.  

As to the matter of a remand for a VA psychiatric 
examination, the November 2000 Board remand was clear that 
the requirement for a VA examination was conditional on the 
verification of any of the veteran's claimed stressors.  As 
will be discussed below, the claimed stressors have not been 
verified.  Under the circumstances, a psychiatric examination 
could do nothing to substantiate the veteran's claim because 
without credible supporting evidence that a claimed in-
service stressor actually occurred in this case, a claim for 
service connection for PTSD may not be granted.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice.  Further, to the extent 
possible, relevant data had been obtained for determining the 
merits of the veteran's claim, and the record as a whole 
demonstrates that VA has taken reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  The duty to assist is not invoked, even under 
Charles v. Principi, 16 Vet. App. 370 (2002), where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A.  

Laws and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v.  
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Background and analysis

The veteran contends that he has PTSD related to his service 
in Vietnam.  He states that he was in Vietnam from 
approximately July through September 1967 and was a driver in 
the 610th Transportation Company attached to the 101st 
Airborne Division.  He has said that he experienced numerous 
incidents of sniper, mortar and rocket attacks and that he 
witnessed the deaths of three fellow servicemen.  In a 
stressor statement received at the RO in January 1999 the 
veteran said that a fellow serviceman named Parker was killed 
by sniper fire while he was filling sandbags.  The veteran 
said this was perhaps near La Trang.  The veteran also said 
that in September 1967 a fellow serviceman named Wilcox was 
killed in action returning small arms fire during a mopping 
up operation.  In addition, the veteran said that at An Khe 
in fall 1967 a fellow serviceman named Johnson was killed 
when he ran into VC while on a sweep of their perimeter.  He 
stated that he did not remember the first names of those men.  
At that time he identified them as being in the 610th 
Transportation Company.  

At the October 2000 hearing, the veteran testified that his 
military occupational specialty was supply handler but that 
his duties in Vietnam included driving a truck and sometimes 
going out in the bush on small sweep maneuvers.  He testified 
that while he was in Vietnam he drove trucks in convoys to 
deploy the troops to various areas and snipers shot at them.  
He said that sometimes they took heavy fire and sometimes 
there were just 1 or 2 snipers.  He testified that they 
sometimes had to dodge road mines, and although trucks were 
damaged badly, no individual was hurt seriously.  He 
testified that he did have times when he lost some 
individuals who were close tom him.  He testified the when he 
was driving Parker, a friend of his, Parker was shot and he, 
the veteran, did not realize Parker was shot until about 5 
minutes later.  

The veteran testified that on one occasion when they were out 
to deploy troops and drop them off, they came upon a group of 
bodies.  The veteran testified that a lieutenant who was with 
them stopped the convoy, got out and started looking for 
souvenirs.  The veteran testified that the convoy started 
getting small arms fire and then mortar fire.  He testified 
that the lieutenant was killed and many others were injured 
although none of the troops in the veteran's truck were hurt.  
The veteran testified that he dropped out of his truck but 
was unable to fire and started running.  He testified that he 
thought that might be the only thing that saved his life.  

In addition, the veteran testified that a friend of his named 
Prince Parker, who was from his hometown in Pennsylvania, was 
killed on a convoy in approximately October.  The veteran did 
not volunteer the year, but agreed that it was 1966.  

In correspondence subsequent to the hearing, the RO requested 
that the veteran reiterate his claimed in-service stressors 
and the dates and places where they occurred.  The RO also 
specified that if those stressors included the deaths of 
Parker, Johnson and Wilcox, the veteran should identify their 
units or affirm that they were in the 610th Transportation 
Company.  The veteran later responded that the servicemen who 
were killed in action were being transported and were not 
anyone in his own assigned unit.  

The medical evidence of record includes many VA hospital 
summaries and progress notes showing the veteran has received 
VA psychiatric care over many years.  Some of those records 
mention PTSD, but none associates such an assessment with any 
particular stressor.  The record also includes a September 
2001 letter from a private clinical psychologist, Walter P. 
Knake, Jr., Ph.D.  Dr. Knake stated that he believes the 
veteran has long-standing PTSD, described the veteran's 
symptoms and stated that with much emotion and tears the 
veteran had described to him various frightening episodes of 
combat in Vietnam whereby his life was at stake and whereby 
his friends lost their lives.  

In view of the diagnosis of PTSD with the stressors described 
as episodes of combat in which the veteran's life was at 
stake and friends lost their lives, it is necessary to 
determine whether the veteran was in combat and whether there 
was otherwise loss of life of the friends identified by the 
veteran.  The VA General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

The veteran's DD 214 shows that his military specialty was 
supply handler, that his last duty assignment was the 610th 
Transportation Company and that he received the National 
Defense Service Medical and the Vietnam Service Medal.  In 
addition, the DD 214 shows that veteran's foreign service 
totaled 3 months and 6 days, which is consistent with the 
veteran's statements that he was in Vietnam from July to 
September 1967.  The veteran is not shown, nor does he claim, 
to have received any medal, commendation or decoration 
indicative of participation in combat.  

As was described earlier, multiple attempts to obtain the 
veteran's service personnel records have been unsuccessful.  
The RO has attempted to verify the stressors alleged by the 
veteran.  In this regard, the NPRC has searched morning 
reports of the 610th Transpiration Company from June 1, 1967 
to October 1, 1967, and reports they include no remarks 
regarding any servicemen wounded in action or killed in 
action, which weighs against a finding that the veteran 
served in combat.  In addition, USASCRUR has reported that it 
reviewed July 1 to October 6, 1967, morning reports for the 
610th Transportation Company and confirmed that they do not 
list a Parker, Wilcox or Johnson as being killed, wounded or 
injured during the stated period.  

The USASCRUR has reported that it reviewed Operational 
Reports-Lessons Learned (OR-LLs) for the period May 1 to 
October 31, 1967, submitted by the 14th Transportation 
Battalion, the higher headquarters of the 610th 
Transportation Company.  The USARCURUR states that the report 
revealed that the veteran's unit was located at An Khe during 
the entire reporting period.  The USASCRUR further reported 
that an OR-LL report submitted by the 1st Logistical Command 
revealed that on October 8, 1967, the An Khe Sub-Area Command 
at An Khe received 10-15 rounds of small arms fire, followed 
by a ground attack by approximately 15 enemy.  The enemy 
penetrated the perimeter through two holes in the fence and 
placed about 40 charges of TNT throughout the area.  During 
the 15-minute attack, two were killed (one U.S. and one 
Vietnamese civilian) and two were wounded (one U.S. and one 
civilian).  Guards on duty at the compound returned small 
arms fire, killing three enemy.  The USASCRUR stated that in 
order to conduct further research, the veteran must provide 
additional information including specific incidents of 
sniper/mortar/rocket attacks, locations, full names of 
casualties and approximate dates within a 60-day time period.  

If it were shown that the veteran was with his unit at the 
time of the above-described attack, it might be found that he 
was in combat or at least that there could be verification of 
a claimed stressor having to do with sniper, rocket and 
mortar attacks.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002); Suozzi v. Brown, 10. Vet. App. 307, 310-11 (1997) 
(corroboration of every detail of claimed stressor, including 
personal participation, is not required; independent evidence 
that incident occurred is sufficient).  In this case, 
however, the preponderance of the evidence is against finding 
that the veteran was with his unit, the 610th Transpiration 
Company at the time of the attack on An Khe on October 8, 
1967.  This is because review of the veteran's service 
medical records shows that as of October 5, 1967, he was 
undergoing examination for separation from service by the 
575th Medical Detachment at the 8th Field Hospital and that he 
was found qualified for separation pending results of an 
orthopedic consultation, which is shown to have involved an 
X-ray taken at that facility on October 10, 1967.  The next 
entry in the veteran's service medical records shows that he 
underwent a further separation examination at Fort Lewis, 
Washington, on October 12, 1967.  Based on this information, 
the Board concludes that the veteran was not present at An 
Khe when the attack occurred on October 8, 1967. 

Based on the foregoing, that is the lack of awards indicative 
of combat service and absence of any notation of servicemen 
of the veteran's unit wounded in action or killed in action 
in morning reports, and evidence preponderating against a 
finding that the veteran was present at the one documented 
attack on the location of the veteran's unit at An Khe, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during his service in Vietnam.  

As to the veteran's claimed stressors of the deaths of fellow 
servicemen who he now says were not in his unit, but rather 
were among troops being transported by his unit, there is a 
complete lack of credible supporting evidence that the 
claimed stressful events actually occurred.  In this regard, 
the veteran has not identified their units, and the morning 
reports for the 610th Transportation Company do not identify 
them.  Further, the RO obtained a listing of the directory of 
names from the Vietnam Veterans Memorial.  The listing does 
not include a "Prince" Parker.  It lists a Parker killed in 
July 1967 from South Carolina and a Parker killed in August 
1967 from Georgia, but lists no Parker from the veteran's 
hometown or even from Pennsylvania who was killed in the 
period from July through October 1967.  Further, the listing 
includes no serviceman with the surname Wilcox who was killed 
while the veteran was in Vietnam.  The record includes no 
information concerning servicemen named Johnson other than a 
profile showing a serviceman with that surname was killed at 
Dinh Tuong, Vietnam, in May 1967, which was prior to the 
veteran's claimed arrival in Vietnam in July 1967.  The 
veteran has neither submitted nor identified evidence that 
would facilitate additional action to confirm his claimed 
stressors.  

The Board acknowledges that the Court has held that a clamed 
stressor need not be confirmed in every detail.  See Souzzi 
v. Brown, 10 Vet. App. 307, 331 (1997).  The supporting 
evidence need only imply that the veteran was personally 
exposed to the stressor.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Notwithstanding the Court holdings, there 
is in this case simply no evidence that the veteran was 
exposed to a stressor except for his entirely unsupported 
statements, and the veteran's statements alone are 
insufficient to establish its occurrence.  See Doran, Suozzi, 
and Pentecost, supra.  

In summary, the record includes evidence of a diagnosis of 
PTSD from Dr. Knake.  The diagnosis was based on the 
veteran's recitation of stressors claimed to have been 
related experiences in combat.  The evidence, does not, 
however, show that the veteran participated in combat, nor 
have his claimed stressors been corroborated by credible 
supporting evidence.  Without a diagnosis of PTSD based on a 
verified stressor, service connection for that disorder may 
not be granted.  See 38 C.F.R. § 3.304(f); Cohen, supra.  
Hence, the Board finds that the preponderance of the evidence 
is against the claim, and service connection for PTSD must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



